PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPRATT, JESSICA
Application No. 15/981,857
Filed: May 16, 2018
For: CLOTHING SELECTIVELY ENABLING SKIN-TO-SKIN CONTACT

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 20, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Patrick T. Reilly appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed September 04, 2020. The issue fee was timely paid on December 01, 2020.  Accordingly, the application became abandoned on December 02, 2020.  A Notice of Abandonment was mailed December 08, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declaration for Jessica Spratt, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received February 11, 2021.


	



/JOANNE L BURKE/Lead Paralegal Specialist, OPET